GIANAKIS LAW LLC
Attorney at Law
                                                                               James P. Gianakis
                                                                           Attorney ID # JG 3930
                                                                  315 Madison Avenue, 3rd Floor
                                                                    New York, New York 10017
                                                                       Telephone: 646.979.3750
                                                                        Facsimile: 973.218.2401
                                                                          Mobile: 908.337.4436


                                                     January 19, 2021


VIA E-FILING
Honorable Ronnie Abrams, U.S.D.J.
United States District Court
 for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Linnea Michaels, et al. v. Fellowships at Auschwitz for the Study
               of Professional Ethics, et al.; Civil Action No. 1:20-cv-05414-RA

Dear Judge Abrams:

        This office represents the Plaintiffs, Linnea Michaels, Mary-Kathryn Zoni and Rev. Susan
J. McCone, in the above-referenced matter. I am in receipt of a letter filed with the Court this
morning by counsel for the Defendants, Fellowships at Auschwitz for the Study of Professional
Ethics, C. David Goldman, Andrew Eder, Eric Muller, Debbie Bisno, Nancy Angoff, Frederick
Marino, and Thorsten Wagner (collectively, “Defendants”), in opposition to my letter from
Friday requesting an extension of time to file completed Waivers of Service of the Summons.
Please accept this submission as a brief and respectfully submitted reply.

        Federal Rule of Civil Procedure 4(m) states that “if the plaintiff shows good cause for the
failure [to submit proof of service], the court must extend the time for service for an appropriate
period.” Without getting into the challenges of the past few months, I respectfully submit that
good cause has been shown to allow for additional time and reiterate that there has been no
prejudice against the Defendants and no adverse effect on this case.

       Indeed, in acknowledging several of the exchanges that we have shared, counsel for the
Defendants affirms that (a) his firm represents all of the Defendants, (b) all of the Defendants
agreed to waive service of the summons, and (c) he is in possession of Waivers of Service of the
Summons for each of the Defendants.
       On January 14, 2021 at 1:15 pm, I wrote to counsel for the Defendants:

               David,
               Most importantly, I hope that everyone on your end is healthy and
               well given the continuing concerns regarding COVID-19 that have
               affected far too many.
               I see that you had confirmed representation of all 8 defendants and
               that each had agreed to waive service of the summons and
               complaint, but that we didn’t close that loop. I will have those
               forms over to you by tomorrow if not later today, so that we can get
               back on track with this matter.
               I expect that the next steps will be your responsive pleadings and
               some notification from the court about an initial case management
               conference and exploration of mediation, which as we had
               discussed previously, could be productive.
               Thanks again,
               Jim

Respectfully, my representations to the Court were intended simply to echo what I assessed had
been and expected should be a level of cooperation that should allow for productive and
respectful use of the Court’s time. Similarly, my reference to the impact of the pandemic in my
letter to the Court was heartfelt and genuine. I did not intend to project my own experiences onto
counsel for Defendants or anyone else. I had conveyed to him privately that I hoped everyone
was well on his end, and I am pleased to hear through his submission to the Court that everyone
on his end appears to be well both professionally, and more importantly, personally.

       I will defer to and respect Your Honor in how the Court wishes to proceed. Arguably,
counsel for Defendants has already acknowledged proof of service, and it is simply a matter of
completing and filing the respective Waivers of Service of the Summons for each Defendant,
which are in his hands. Alternatively, if the Court decides to dismiss the matter without
prejudice, I will file a motion to reinstate the Complaint, presumably reply to opposition papers
from Defendants, allow that motion to be heard, and if granted, provide counsel for Defendants
with another copy of the Complaint and additional copies of the Waivers of Service of the
Summons that he already has.

       I appreciate Your Honor’s continuing attention to and courtesies in this matter.

                                                    Respectfully submitted,

                                                    s / James P. Gianakis

                                                    James P. Gianakis

cc:    David E. Strand, Esq. (via email)
